NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JEFFREY RYAN, DOC #S40818,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1874
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Kevin C. Shirley, Punta Gorda, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.